Citation Nr: 1014582	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2003 to September 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2007 rating decision of the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
subsequently relocated and his claims file was transferred to 
the jurisdiction of the Philadelphia, Pennsylvania, RO.  In 
January 2010, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.

An August 2009 rating decision denied service connection for 
posttraumatic stress disorder (PTSD).  The Veteran timely 
filed a notice of disagreement with this determination.  A 
statement of the case (SOC) was issued in March 2010; the 
Veteran has not perfected an appeal in this matter by filing 
a substantive appeal.  Consequently, this additional matter 
is not before the Board at this time.

The matter of service connection for a low back disorder is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action on his part is required.


FINDING OF FACT

The Veteran is not shown to have (or have had) tuberculosis; 
his positive PPD test is not a disability entity; it is a 
laboratory finding that does not establish a diagnosis of 
tuberculosis.


CONCLUSION OF LAW

Service connection for tuberculosis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, the VA's duty to notify the Veteran as to the matter 
being addressed was satisfied by letters dated in October 
2005, March 2006, August 2006, and February 2007, prior to 
the September 2007 rating decision on appeal, as well as by a 
subsequent letter in October 2009 that fully addressed all 
the critical notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The March 2006 letter informed the 
appellant of disability rating and effective date criteria.  
The Veteran has had ample opportunity to respond/supplement 
the record, and has not alleged that notice has been less 
than adequate.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with the claims file, and 
pertinent VA treatment records have been secured.  He was 
afforded a VA respiratory diseases examination in September 
2006 and a VA examination for pulmonary tuberculosis and 
mycobacterial disease in April 2007.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist in this matter is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, 
there must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the disease or injury in-
service and the claimed current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The competent medical evidence of record includes VA and 
military treatment records which note that upon return from 
Iraq (post deployment) the Veteran was found to have a 
positive PPD test and given prophylaxis INH treatment 
(apparently from April 2005 to February 2006-although there 
are clinical notations that it occurred from April 2004 to 
February 2005).  On evaluation after he completed the 
treatment, in March 2006, it was noted that LFTs [pulmonary 
function testing (PFTs)] were normal and that no further 
follow-up testing was indicated.  At the time of the March 
2006 VA evaluation, the Veteran was advised that he had 
latent tuberculosis.  The competent medical evidence does not 
show (or suggest) that the Veteran at any time had a 
diagnosis of active tuberculosis (as such was ruled out by 
exhaustive testing).  

The PPD test is used to determine if someone has developed an 
immune response to the bacterium that causes tuberculosis.  
This response can occur if someone currently has 
tuberculosis, if they were exposed to it in the past, or if 
they received the BCD vaccine against tuberculosis.  See 
http://Medicine.Net.com.  [This citation is provided purely 
for definitional purposes to aid in the Board's discussion, 
and the Board does not rely on it for the conclusion.  
Therefore, its use does not violate the Court's holding in 
Thurber v. Brown, 5 Vet. App. 119 (1993).]  In other words, a 
person can be infected with the bacteria that causes 
tuberculosis - thereby resulting in a positive PPD test - but 
not actually have active tuberculosis.  Many people are 
infected with the bacteria that cause tuberculosis, but only 
a few of these people (about 10 percent) go on to develop 
tuberculosis.  See http://FamilyDoctor.org. 

The positive PPD test is merely a laboratory finding and does 
not constitute a disability for VA compensation purposes.  
The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1.  A mere symptom (e.g. 
laboratory finding), without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
283-4 (1999).  The Veteran's positive PPD test only 
represents evidence of past infection and not, in and of 
itself, an actual disability for which VA compensation 
benefits are payable.  

In summary the evidence does not show that the Veteran has 
(or has ever had) active tuberculosis.  Accordingly, the 
preponderance of the evidence is against the claim of service 
connection for such disease.  Therefore, the doctrine of 
reasonable doubt does not apply; the claim must be denied.  


ORDER

Service connection for tuberculosis is denied.
REMAND

Regarding the claim of service connection for a low back 
disorder, a return of this file to the RO for due process 
considerations is necessary.  Additional evidence in this 
matter, consisting of a February 2010 private treatment 
report, was received in March 2010, subsequent to the October 
2008 issuance of a supplemental SOC (SSOC), and has not been 
reviewed by the RO.  The Veteran has not waived RO 
consideration of the additional evidence.  Accordingly, the 
RO must be given the opportunity to review this evidence 
before the Board can enter a decision.  See 38 C.F.R. 
§ 20.1304(c) (2009).

Furthermore, the record reflects that the Veteran continues 
to receive VA treatment for back complaints.  The most recent 
VA treatment record in his claims file is dated in June 2009; 
any records of more recent VA treatment may contain pertinent 
information, are of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all providers of treatment he has 
received for back disability since his 
discharge from active duty service, and to 
provide any authorizations necessary for 
VA to obtain records of any such private 
treatment.  The RO should secure for the 
record copies of complete clinical records 
(i.e., those not already associated with 
the claims folder) from the sources 
identified.  The Veteran should be 
notified if any identified records sought 
are not received pursuant to the RO's 
request.  

2.  Following the above, and any further 
development deemed necessary (to include 
another VA spine/nexus examination if 
suggested by any records not previously 
considered), the RO should readjudicate 
the matter of service connection for a low 
back disorder.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


